PER CURIAM.
A rehearing in this case has been granted because of the recent decision of the Supreme Court in Bogardus v. Commissioner, 58 S.Ct. 61, 82 L.Ed.-, which had under consideration the same distribution by the Unopco Company as is here involved. On the authority of that decision, therefore, our previous decision (see 4 Cir., 89 F.2d 441) is set aside; and the decision of the Board of Tax Appeals is reversed and the cause is remanded to the Board for further proceedings.
Reversed and remanded.